DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 7 recites the limitation "organic solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 3, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al. (US 2007/0141854).
Chao et al. disclose a coating comprising TEOS (tetraethyoxysilane) and Pluronic 123 surfactant (OH(OCH2CH2)20(CHCH3CH2O)70(OCH2CH2)20), wherein the film has nanopores with a diameter of 2-10 nm (Examples 1-6, [0025]).
The limitations of claim 3 can be found in Chao et al. at Examples 1-6, where it discloses the ratio of 3.866 g of P123 and 14.172 g of TEOS.
The limitations of claim 7 can be found in Chao et al. at [0029], where it discloses the 74% of ethanol ((30.66+30.66)/(14.172+3.866+30.66+3.866+30.66)).
The limitations of claim 8 can be found in Chao et al. at claim 28 and [0033], where it discloses the antireflection films.
The limitations of claim 9 can be found in Chao et al. at claim 30, where it discloses the thickness of 110-150 nm.
The limitations of claims 10 and 11 can be found in Chao et al. at [0032], where it discloses the glass substrate and antireflection film.
The limitations of claim 13 can be found in Chao et al. at [0032], where it discloses the method.

7.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanohashi et al. (US 2012/0285528).
Takanohashi et al. disclose a coating composition comprising a metal oxide particle, a polymer particle (such as acryl, styrene or silicon emulsion) having a particle size of 10 to 800 nm, and a hydrolysable silicon compound (claims 1, 4 and 13, [0128]).
Takanohashi et al. at [0192], where it discloses the methyltrimethoxysilane or ethyltrimethoxysilane.
The limitations of claims 3 and 6 can be found in Takanohashi et al. at [0199]-[0200], where it discloses the ratio of metal oxide to polymer particle is 110/100 to 480/100 and the ratio of hydrolysable silicon compound to metal oxide is 1/100 to 150/100.
The limitations of claim 4 can be found in Takanohashi et al. at claim 1, where it discloses the particle size of 1 to 400 nm.
The limitations of claim 5 can be found in Takanohashi et al. at [0102], where it discloses the silicon dioxide.
The limitations of claim 7 can be found in Takanohashi et al. at [0323], where it discloses the 1 to 10 mass% of solid content (means solvent is 90 mass% or more). 
The limitations of claim 8 can be found in Takanohashi et al. at [0204], where it discloses the antireflection films.
The limitations of claim 9 can be found in Takanohashi et al. at claim 34, where it discloses the thickness of 10-800 nm.
The limitations of claims 10 and 11 can be found in Takanohashi et al. at claims 29 and 40, [0204], where it discloses the glass substrate and antireflection film.
The limitations of claim 12 can be found in Takanohashi et al. at claim 44, where it discloses the solar cell.
The limitations of claim 13 can be found in Takanohashi et al. at [0314]-[0316], where it discloses the method.

s 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al. (JP 2016-184023).
Azuma et al. disclose a coating composition comprising a silica particle, polymer emulsion particles (such as poly(meth)acrylate, styrene or urethane emulsion) having a particle size of 3 to 200 nm, and a hydrolysable silicon compound ([0010], [0043]-[0046], [0085]-[0087]).
The limitations of claim 2 can be found in Azuma et al. at [0088], where it discloses the methyltrimethoxysilane or ethyltrimethoxysilane.
The limitations of claims 3 and 6 can be found in Azuma et al. at [0022]-[0024], where it discloses the ratio of silica particles to hydrolysable silicon compound is 0.5 to 20,  and when polymer particles is 1 the ratio of (silica particles + hydrolysable silicon compound) is 0.4 to 8.
The limitations of claim 4 can be found in Azuma et al. at [0010], where it discloses the particle size of 5 to 200 nm.
The limitations of claim 5 can be found in Azuma et al. at [0010], where it discloses the silica.
The limitations of claim 7 can be found in Azuma et al. at [0126], where it discloses the 2% by weight of solid content (means solvent is 98% by weight). 
The limitations of claim 8 can be found in Azuma et al. at [0130], where it discloses the antireflection coating.
The limitations of claim 9 can be found in Azuma et al. at [0010], where it discloses the thickness of 50-200 nm.
Azuma et al. at [0011] and [0014], where it discloses the glass substrate and antireflection film.
The limitations of claim 12 can be found in Azuma et al. at [0010], where it discloses the solar cell.
The limitations of claim 13 can be found in Azuma et al. at [0091]-[0094], where it discloses the method.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claim 2 is rejected under 35 U.S.C. 103(a) as obvious over Chao et al. (US 2007/0141854) as applied to claims 1, 3, 7-11 and 13, in view of Kondo et al. (WO 2016/143297, English equivalent US 2018/0050956 is being used here).
The disclosure of Chao et al. is adequately set forth in paragraph 6 and is incorporated herein by reference.  
However, Chao et al. is silent on the content of the hydrolysable silane compound in which n=1.
Kondo et al. disclose a coating film composition comprising silica, hydrolysable silicon compound having one or two non-hydrolyzable functional groups such as methyltrimethoxysilane or methyltriethoxysilane, and organic polymer particles, to provide a film having good antifouling properties (claims 1, 9, 10 and 16, [0050], [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762